Citation Nr: 1758750	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a lower back disability, claimed as arthritis to include claimed as secondary to a left knee disability.

4. Entitlement to service connection for heart disease.

5. Entitlement to service connection for a left leg disorder.

6. Entitlement to service connection for a bilateral hip disorder.




REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Texas and in the U.S. Army Reserve from September 1983 to July 1984 and from November 1990 to July1992. During that time, he served on active duty from November 1983 to July 1984 and had various other periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the RO.

VA has provided all appropriate notification and assistance to the appellant in the development of the claim. The appellant was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.




FINDINGS OF FACT

1. In a July 2004 rating decision, the Agency of Original Jurisdiction (AOJ) denied a claim of service connection for a left knee disability; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification.  

2. The material added to the record after the July 2004 rating decision relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of that previously considered. 

3. The Veteran's left knee disability had onset due to injury sustained during the Veteran's period of service.

4. The Veteran does not have a lower back disability.

5. The Veteran does not have a left leg disability.

6. The Veteran does not have a bilateral hip disability.

7. The Veteran's current heart disease is not attributable to disease or injury sustained during his period of service and was not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1. The July 2004 rating decision that denied service connection for a left knee disability is final. 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1103 (2017). 

2. The evidence received subsequent to the July 2004 rating decision denying service connection for left knee disability is new and material and the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3. The criteria to establish service connection for internal derangement of the left knee/left knee arthralgia are met. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4. The criteria for service connection for a lower back disability are not met. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

5. The criteria for service connection for a left leg disability are not met. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

6. The criteria for service connection for a bilateral hip disability are not met. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

7. The criteria for service connection for heart disease are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of Claims - New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104(b), 7105(c) (2012). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for the reopening of claims. The Court of Appeals for Veterans Claims (Court) noted that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim of service connection for a left knee disability in a July 2004 rating decision. The RO acknowledged that the Veteran had received treatment for a complaint of left knee pain during a period of service but found there was no evidence of a current residual left knee disability. 

The evidence in July 2004 included the service treatment records that documented complaint of left knee pain and assessed left knee contusion in December 1990. The Veteran submitted no other evidence of a current left knee disability. The Veteran was informed of this decision and apprised of his appellate rights, but he did not perfect a timely appeal. Therefore, the July 2004 rating decision became final. 38 C.F.R. § 20.1103. 

In March 2010, the Veteran requested that his claim be reopened. The evidence received since the July 2004 rating decision includes various lay statements submitted by the Veteran reiterating that he has a current left knee disability that onset due to injury sustained during a period of service.

An April 2010 private treatment record reflects the Veteran's report that he sustained a fall on his left knee during a period of service. He reported that he had experienced increasing left knee pain since the initial fall and reported that he was told he had arthritis. He also complained that his knee swells occasionally. On examination, he had painful but full range of motion. He was scheduled for x-ray. 

A May 2010 follow-up treatment record documents the Veteran's complaint of pain and that his "knee gives out" unexpectedly. X-ray findings were negative for bone pathology. The Veteran was scheduled for a steroid injection into his left knee. 

A June 2010 private treatment record documents the Veteran's continued complaint of chronic left knee pain that onset from trauma sustained in a jogging accident during a period of service. X-ray findings were unremarkable. The Veteran was given a steroid injection into his left knee. The diagnosis was internal derangement of the left knee.   

The June 2016 report of VA examination reflects the examiner's assessment that the Veteran was a credible historian. The examiner acknowledged that x-ray findings were normal; there was no soft tissue swelling or effusion; and, the joint space was normal. However, the examiner found that based on the Veteran's credible report of pain, a diagnosis of left knee arthralgia was warranted. Further, the examiner opined that the Veteran's left knee disability at least as likely as not was incurred in or caused by the claimed in-service injury, event or illness, explaining there was sufficient evidence (from medical notes, lay statements and reported history) to establish a continuum of care for a left knee disability from the time of injury in service (1990) to the present such as to conclude that a chronic condition had onset in service. 

This additional evidence is not cumulative in nature. Further, the evidence indicates that he has (or had during the appeal period) a current left knee disability that had onset due to injury sustained during a period of service. Existence of a current disability (and determination of an etiological relationship to service) had not been established previously. This evidence relates to an unestablished fact necessary to substantiate the claim and is more than cumulative or redundant of that previously considered. New and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a left knee disability. 




Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, degenerative arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, heart disease is a chronic disease.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Further, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Left Knee

The Veteran contends that he sustained injury to his left knee during a period of service that led to the onset of his current left knee disability. 

A December 1990 service treatment record documents the Veteran's complaint of left knee pain due to a fall on his left knee. Objectively, he had left knee effusion and mild swelling. The assessment was left knee contusion.

A subsequent December 1990 service treatment record documents the Veteran's report that while running he slipped and fell on his left knee. He complained of left knee pain. On examination the assessment was rule out (R/O) fracture of the patella versus post traumatic effusion of the left knee with possible early cellulitis.

An April 2010 private treatment record reflects the Veteran's report that he sustained a fall on his left knee during a period of service. He reported that he had experienced increasing left knee pain since the initial fall and complained of occasional knee swelling. On examination, he had painful range of motion. 
A May 2010 treatment record reflects that the Veteran was scheduled for steroid injection of the left knee due to complaints of pain and unexpected giving out. A June 2010 private treatment record documents the Veteran's continued complaint of chronic left knee pain that onset from trauma sustained in a jogging accident during a period of service. The diagnosis was internal derangement of the left knee. 

The June 2016 report of VA examination reflects the examiner's assessment that the Veteran was a credible historian. The examiner diagnosed left knee arthralgia. The examiner opined that the Veteran's left knee disability at least as likely as not was incurred in or caused by the claimed in-service injury, event or illness, explaining there was sufficient evidence (from medical notes, lay statements and reported history) to establish a continuum of care for a left knee disability from the time of in-service injury in 1990 to the present such as to conclude that a chronic condition had onset in service. 

Accordingly, reasonable doubt is resolved in the Veteran's favor and service connection for a left knee disability is warranted.

The Board expresses no opinion regarding the severity of this disorder. The RO will assign appropriate disability ratings on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Lower Back/Left Leg/Bilateral Hip

The Veteran contends that he has a lower back, separate left leg and bilateral hip disabilities related to his period of service or a service-connected disability. 

With respect to the Veteran's claim for service connection for a lower back disability, 38 C.F.R. §  3.156(c) provides that where at any time after VA issues a decision on an original claim, VA receives relevant service records that existed and had not been associated with the claims file when it first decided the claim, VA will reconsider the claim on its merits.

While the RO denied service connection for a lower back disability in the July 2004 rating decision, service treatment records from 1984 were not associated with the claims file or considered. Such records were associated with the claims file during the current appeal. Accordingly, the Board will reconsider the claim on the merits. 

Service treatment records reflect that the Veteran was in an automobile accident in April 1984. A May 1984 service treatment record documents his complaints of right side lower back pain since the automobile accident in April. A June 1984 service treatment record reflects the Veteran strained his back lifting a box. The assessment was a lifting strain. A subsequent June 1984 service treatment record documents his complaint of lower back pain and right hip pain. An additional June 1984 service treatment record documents his continued complaint of right hip pain.

The service treatment records contain no documentation of complaints of or treatment for a left leg disability (separate from the left knee complaints). His June 1984 service examination reflects that spine, other musculoskeletal and lower extremities clinical evaluations were normal. 

An April 2010 private treatment record reflects the Veteran's left leg is 3/8 inches shorter than his right leg. There is no diagnosis of a left leg disability.  A June 2016 report of VA examination reflects that the Veteran does not have a lower back disability. 

The claims of service connection for a lower back, left leg and bilateral hip disabilities must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. Here, the Veteran has presented no evidence of a current left leg or bilateral hip disabilities and the more probative evidence establishes that he does not have a lower back disability. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran was not afforded specific VA leg or hip examinations. On the facts of this case, however, such examinations are not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no current left leg or bilateral hip disability, no examination is required.     

Heart Disease

The Veteran asserts that his heart disease onset due to event of his period of service. February 1984 service x-ray findings showed heart and pulmonary vascularity were normal. The impression was normal chest. A June 1984 service treatment record documents the Veteran's complaint of chest pain along the left sternal border (LSB). The Veteran described the pain as very sharp and reported it lasted for a few seconds. He had no shortness of breath, dyspnea or history of cardiopulmonary disease. Objectively, he had tenderness along both sternal borders. The assessment was chest wall pain.

A July 2008 private treatment record documents diagnosis of inferior wall myocardial infarction. A stent was inserted in the artery to keep it open.

Though the Veteran has current heart disease, the preponderance of the evidence is against a finding of a linkage between the onset of the heart disease and a period of service. The evidence shows that the Veteran's current heart disease onset years after his period of service. There is no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between any current heart disease and a period of the Veteran's service. 
  
Additionally, there is no evidence of heart disease in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (heart disease) entity were not noted.  Further, there is no demonstration of continuity of symptomatology or evidence of heart disease within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Veteran was not afforded specific VA heart examination. On the facts of this case, however, such examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no etiological relationship between current heart disease and event of service, no examination is required.     

The Veteran is not competent to link his claimed lower back, left leg, bilateral hip and heart disease disorders to service (or a service-connected disability). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to describe the circumstances and incidents of his period of service and report injuries then sustained. However, he is a lay person and is not competent to establish that his current heart disease onset as a result of these instances, or that he has current lower back, left leg or bilateral hip disabilities as a result of these events.  The Veteran is not competent to offer opinion as to etiology of any current heart disease or claimed lower back, left leg or bilateral hip disabilities. The question regarding the etiology of such disabilities is a complex medical issue that cannot to be addressed by a layperson. His allegations are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claims of entitlement to service connection for a lower back disability, left leg disability, bilateral hip disability and heart disease must be denied. The preponderance of the evidence is against the claims and benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The application to reopen a claim for service connection for a left knee disability is granted.

Service connection for a left knee disability is granted.

Service connection for a lower back disability is denied.

Service connection for a left leg disability is denied.

Service connection for a bilateral hip disability is denied.





Service connection for heart disease is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


